EXHIBIT 10.30

V I S U A L
N E T W 0 R K S, INC.

July 27, 2000

Mr. Steven Hindman
13149 Brushwood Way
Potomac, MD 20954

Dear Steve:

On behalf of Visual Networks, Inc., it is my pleasure to confirm our verbal
offer of employment for the position of Executive Vice President, Sales and
Marketing. We feel that your unique skills and experience will be an asset to
our Company and that Visual Networks will offer you an enriching and challenging
opportunity. The details of the offer are as follows:



        Monthly Salary: $22,916.67         Bonus Plan You will be on the
Management Incentive Bonus Plan at 60% of your base salary at target for the
year 2000, prorated for the number of months that you are here during this year.
You will be guaranteed a payment of $123,000 for this year, payable during the
first quarter of 2001.         You will be guaranteed an additional $85,000 for
2001 and 2002, payable in February of those years. If you leave the company
within two years of hire, you will repay a prorated amount of these bonuses to
Visual Networks.         Miscellaneous: Visual Networks will reimburse your
current employer for the portion of the $240,000 new-hire package that you will
be responsible for repaying to them. This is expected to be approximately
$150,000. Our intent is to pay this directly to your previous employer. In the
event that you must pay this to them directly we will reimburse you for the
required amount net of taxes. If you leave the company within two years of hire
you will repay a prorated amount of this payment to Visual Networks.

 



--------------------------------------------------------------------------------



        Stock Options*: 300,000 options
In the event of a change of control, 50% of these shares will vest immediately.
In the event that the acquirer terminates your employment within 1 year of
closing, 100% of these shares will vest and you will receive six months of
severance pay.         Other Agreements: If Visual Networks terminates your
employment within two years of hire, for a reason other than cause, you will
receive one year of severance plus the guaranteed $85,000 bonus, if applicable
in that year. If this occurs, you will not be responsible for repayment of the
reimbursement to your previous employer or for any portion of the $85,000
bonuses that may have been received.         Start Date: August 28, 2000

As a new employee, you will attend Visual Networks’ New Employee Orientation on
your first day of employment as an introduction to the Company and the various
benefits and programs you can expect

 



--------------------------------------------------------------------------------



Confidentiality Non-Disclosure, And Non-Solicitation

In consideration of employment and/or contractual relationship with Visual
Networks, Inc. (the “Company”):



1.   Employee hereby agrees to disclose and assign to the Company, its successor
and assigns, all discoveries, inventions, and improvements made by employee
alone or jointly with others, during the period of employee’s
employment/contract with the Company, which relate-to the historical or planned
business of the Company and result from tasks employee performed in the regular
course of employee’s employment/contract with the Company.   2.   Employee
further agrees that upon request of the Company, employee will join and render
assistance in any proceedings, and execute any papers necessary to vest title
to, and to maintain and enforce, in any and all countries, patents, trademarks,
registrations and/or copyrights with respect to any discoveries, inventions, or
improvements assigned by employee to the Company.   3.   Employee Author agrees
that employee will not, while in the employ of the Company or anytime
thereafter, disclose any information not in the public domain relating to the
Company’s business, except as may be consistent with employee’s duties as an
employee/contractor of the Company. Employee further agrees that upon
termination of employee’s employment /contract with the Company, employee will
deliver to the Company all property and documents of the Company and all
information (computerized or hard copy) relating to the Company’s business, then
in employee’s possession, which has not been made available to the public, and
employee will not take any documents or reproductions of confidential or
proprietary information without the written consent of any authorized officer of
the Company.   4.   Employee agrees that during the period of employee’s
employment/contract with the Company and for a period of one (1) year after the
termination of employee’s employment/contract with the Company, employee will
not engage in or be financially interested in any business activities which are
competitive with the Company. For the purposes of this agreement, competitive
activities are defined as any activities related to hardware and/or software
products to be embedded in a network infrastructure whose primary purpose is to
aid in the maintenance and support of wide-area data communications networks
based an Frame Relay, SMDS, Asynchronous Transfer Mode, or Internet access
technologies. This definition can be modified or interpreted from time to time
in such a way as necessary to reflect the core business of the Company.       5.
Employee further agrees that during the period of employee’s employment/contract
with the Company and for a period of one (1) year after the termination of
employee’s employment/contract with the Company, employee will not directly or
indirectly solicit, entice or otherwise influence any employee or contractor
employed or engaged by the Company to terminate their employment or contractual
relationship with the Company.

The terms of this agreement supercede and negate all prior agreements between
the employee and the Company.



      Accepted by:      /s/ Steve Hindman
  Steve Hindman   8/7/00  
   Date    


 